Case 6:19-bk-05871-CCJ Doc10 Filed 09/16/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT —_Tsocurertis seemed id

Pursuant to Local Rule 5001-2 {[6:Goam
MIDDLE DISTRICT OF FLORIDA Frey tert eg KIA
ORLANDO DIVISION
Inre: PAUL EDWARD BROSS )
) Case No: 06-19-bk-05871-CCJ

Debtor ) Chapter 13
)

MOTION TO EXTEND THE AUTOMATIC STAY

Debtor, Paul Edward Bros, pro se, respectfully requests that this Court extend the

automatic stay pursuant to 11 U.S.C. § 362(c)(3), and in support states as follows:
1. Debtor filed this Chapter 13 bankruptcy petition on 9/9/2019.

2. On 9/18/2018. Debtor filed Bankruptcy Case No 06-18-bk-12344-CCJ (‘Prior Case’), in
the United States Bankruptcy Court, Middle District of Florida, Orlando Division, under Chapter
13. The Prior case was subsequently dismissed on 10/11/2018 for failure to file documents due

to being unable to afford his attorney after work losses and impending foreclosures.
3. Debtor had no other pending bankruptcy cases dismissed in the preceding one-year period.

4. Debtor did not have any prior cases dismissed in the past year for any of the following

reason:
a. failure to file or amend other required documents without substantial excuse;
b, failure to provide adequate protection as ordered by the Court, or

C. failure to perform the terms of a plan confirmed by the Court.
 

Case 6:19-bk-05871-CCJ Doc10 Filed 09/16/19 Page 2 of 3

5. There has been a substantial change in the Debtor's circumstances since the dismissal
of the Prior Case: Paul Bross had recently lost his law license on or about June 2, 2018 and
was unemployed at the time he filed his first bankruptcy. He is now 17 months post that loss, is
now employed and has a stable monthly income. At the time of the original filing, he was still
scrambling from the loss of the license, had two properties in foreclosure and had $125,000 in
IRS debt. Since that time, he has been able to sell one of the properties, pay the IRS debt and

now only has his home in foreclosure which he intends to keep.

6. Debtor, Paul Edward Bross, has filed the instant bankruptcy to save his home, and an

extension of the stay will therefore be necessary for an effective reorganization.

WHEREFORE, the Debtor respectfully requests this Court grant this Motion to Extend the
Automatic Stay to all creditors, after notice and opportunity to be head, and for all other proper

relief.

 

Dated, September 16, 2019 Lien 2

f Ne”
’ Paul Edward Bross
997 South Wickham Rd
West Melbourne, FL 32904
(321) 848-7392
brosspaul@gmail.com

PROOF OF SERVICE

 

A true an correct copy of the foregoing has been sent by either electronic transmission or US
Mail on 9/16/2019 to Laurie Weatherford, Chapter 13 Trustee, and all creditors and interested
parties as listed on attached matrix.

Paul Edward Bross

997 South Wickham Rd
West Melbourne, FL 32904
(321) 848-7392
brosspaul@gmail.com
Case 6:19-bk-05871-CCJ Doc10 Filed 09/16/19 Page 3 of 3

Label Natrix for local noticing
113A-6

Case 6:19~bk~05871-C0y

Middle District of Florida
Orlando

Mon Sep 16 13:35:50 EDT 2019

Ally Financial
200 Renaissance Ctr
Detroit, Mi 48243-1300

Capital One Auto Finance,

c/ o AIS Portfolio

4515 WN Santa Fe Ave.

Dept. ApS

Oklahoma City, OX 73118-7901

Comenity Bank/beallsfl
PO Box 182789
Columbus, OH 43218-2789

(c}DITECH FINANCIAL LLC
332 MINNESOTA ST STE E610
SAINT PAUL MN 55101-1311

Internal Revenue Service
BO Box 7346
Philadelphia PA 19101-7346

Midland Funding
2365 Northside Dr Ste 30
San Diego, CA 92108-2709

Space Coast Credit Uni on
8045 N Wickham Rd
Malbourna, FL 32940-7920

T Mobile/T-Mobile USA Inc

by American InfoSource as agent
PO Box 248848

Oklahoma City, OK 73124-8648

US Dept Of Ed/glelsi
2401 International Lane

Madison, W1 53704-3121

United States Trustee - ORL7/13 7

Office of the United States Trustee

George C Young Federal Building

400 West Washington Street, Suite 1100

Orlando, FL 32801-2210

Brevard County Tax Collector
Attn: Honorable Lisa Cullen, CFC
Post Office Box 2500

Titusville FL 32781-2500

Child Support Enforcement
5050 ¥ Tennessee St
Tallahassee, FL 32399-6585

Constance Mitchell

c/o Brian ¥. Davey

1300 Riverplace Blvd, Ste 401
Jacksonville, FL 32207-1815

Dank Macys
PO Box 8218
Mason, OH 45040-8218

Janet Feria

Arcadier, Biggie, and Wood, PLLC
2815 W. New Haven Ave. $304
Melbourne, FL 32904-3655

Option One Mortgage
11104 Menaul Blvd Ne
Albuquerque, NM 87112-2454

Suntrust Bank
PO Box4986
Orlando, FL 32802-4986

TD Aute Finance
PO Box 9223
farmington Hills, MI 48333-9223

Laurie KX Weatherford
Post Office Box 3450

Winter Park, FL 32790-3450

Advanced Collection Bu
PO Box 560063
Rockledge, FL 32956-0063

Capital One Auto Finance
3901 Dallas Pkwy
Plano, TX 75093-7864

Chrysler Capital
PO Box 961275
Fort Worth, TX 76161-0275

Directv, LLC

by American InfoSource as agent
PO Box 5008

Carol Stream, IL 60197-5008

Florida Department of Revenue
Bankruptcy Unit

PO Box 6668

Tallahassee FL 32314-6668

Maria Sprock

c/o Alan Richard Lee, Jr

225 E Robinson Street, Ste 600
Orlando, FL 32801-4325

Paul Bross
997 South Wickham Road
West Melbourne, FL 32904-1459

Syncb/lowes
PO Box 956005
Orlando, FL 32896-0001

Nek-collect Inc
PO Box 1269
Columbus, 04 43216-1269

Paul Edward Bross
997 South Wickham Road

West Melbourne, FL 32904-1459
